Citation Nr: 1336845	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-28 804	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from March 2, 2008 to June 20, 2011 and as 50 percent disabling from June 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1968 to October 1969.  His military records reflect that he served in the Republic of Vietnam and was decorated with the Combat Action Ribbon and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, awarded the Veteran service connection and a 10 percent evaluation for PTSD, effective March 2, 2008 (i.e., the date VA received his claim for VA compensation for this chronic psychiatric disorder).  The Veteran appealed the initial evaluation assigned.  VA is thus required to consider whether the case warrants the assignment of separate ratings for PTSD for separate periods of time, from March 2, 2008, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a January 2011 videoconference hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  

In a May 2011 appellate action, the Board, inter alia, remanded the present issue to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Thereafter, in an April 2012 rating decision, the RO/AMC awarded the Veteran a 50 percent evaluation for PTSD, effective June 21, 2011.  The case was recertified to the Board in May 2012 and returned to its custody in June 2012 for appellate adjudication.

FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA received confirmation that the Veteran died in April 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As relevant, the current appeal was in appellate status, certified to the Board in May 2012, and transferred to the custody of the Board in June 2012.  Unfortunately, the Veteran died during the pendency of the appeal.  The Board has received notification of the Veteran's demise and has subsequently confirmed his death through the appropriate inquiries.  A copy of the Veteran's death certificate, which has been duly declared a valid and true document by a VA certifying authority, has been obtained and associated with the Veteran's claims file.  The certificate establishes his date of death in April 2013.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  
The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (listed on the first page of this decision).   


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


